            IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

MARIO ANDJUAN PEEPLES,          :
                                :
      Plaintiff,                :
                                :
vs.                             :   CIVIL ACTION 19-0004-KD-M
                                :
EASTPOINTE HOSPITAL, et al.,    :
                                :
      Defendants.               :


                               ORDER


      After due and proper consideration of the issues raised,

and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court.

      Accordingly, this action is DISMISSED without prejudice for

failure to prosecute and to obey the Court's Order.

      DONE and ORDERED on this the 11th day of July 2019.


                               s/ Kristi K. DuBose
                               KRISTI K. DuBOSE
                               CHIEF UNITED STATES DISTRICT JUDGE
